Title: From Thomas Jefferson to James Oldham, 5 May 1806
From: Jefferson, Thomas
To: Oldham, James


                        
                            Sir
                     
                            Washington May 5. 1806.
                        
                        I have this day remitted to Messrs. Gibson & Jefferson for you the sum of 179. D 80 C being the amount
                            of the coal I bought & of the money I recieved from Capt Andrews on your account which they will accordingly pay you on
                            demand. I set out tomorrow for Monticello. Accept my salutations & best wishes
                        
                            Th: Jefferson
                     
                        
                    